Exhibit 10.5

AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amendment No. 1 to Amended and Restated Loan and Security Agreement
(“Amendment”) is made on June 30, 2014 (“First Amendment Effective Date”)
between NORTHERN POWER SYSTEMS, INC., a Delaware corporation (“Borrower”) and
COMERICA BANK, a Texas banking association (“Bank”).

Borrower and Bank entered into an Amended and Restated Loan and Security
Agreement dated December 31, 2013 (“Loan and Security Agreement”) providing
terms and conditions governing certain loans and other credit accommodations
extended by Bank to Borrower (“Indebtedness”).

Borrower and Bank have agreed to amend the terms of the Loan and Security
Agreement as provided in this Amendment.

Accordingly, Borrower and Bank agree as follows:

1. Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Loan and
Security Agreement.

2. Amendments. The Loan and Security Agreement is amended as follows:

(a) The following terms and their respective definitions are hereby added to
Exhibit A of the Loan and Security Agreement in their respective alphabetical
order:

“Guarantor(s)” means WPH and NPSBC.

“Liquid Assets” means, in respect of any applicable Person(s) and as of any
applicable date of determination, the sum of unrestricted cash, unrestricted
marketable securities, FDIC insured accounts and United States government
securities of such Person(s) at such time, but excluding any assets held in a
“401K” account, individual retirement account (IRA), pension or other type of
retirement account or annuity, Rule 144 securities, securities pledged to secure
any debt whether or not the debt is currently outstanding, securities not fully
transferable until conditions are met, and assets held in joint accounts with
any party who is not a Borrower or Guarantor.

“NPSBC” means Northern Power Systems Corp., a corporation organized under the
Province of British Columbia.

“Unencumbered” means, in respect of any property or asset of any Person(s), such
property or asset is free and clear of all Liens (other than Liens to or in
favor of Bank), and no Lien of any nature whatsoever (other than Liens to or in
favor of Bank) shall be placed or exist upon or in respect of any such property
or asset.

(b) The following terms, which are defined in the Loan and Security Agreement,
are hereby deleted:

“EBITDA”

(c) The following terms, which are defined in Exhibit A of the Loan and Security
Agreement, are given the following amended definitions:

“Ex-Im Facility Documents” means the Ex-Im Facility Letter Agreement, the Master
Revolving Note (in the principal amount of $6,000,000), the Loan Authorization
Notice, the Borrower Agreement and the Economic Impact Certification, each dated
as of June 30, 2014, as the same may be amended from time to time.



--------------------------------------------------------------------------------

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of licenses and similar arrangements for the use
of the Intellectual Property of Borrower or its Subsidiaries in the ordinary
course of business.

“WPH” means Wind Power Holdings LLC, a Delaware limited liability company.

(d) Clauses (a), (b) and (c) of Section 6.2 of the Loan and Security Agreement
are hereby deleted in their entirety and replaced with the following:

“(a) as soon as available, but in any event within 30 days after the end of each
calendar month, a company prepared consolidated and consolidating balance sheet
and income statement covering NPSBC and its Subsidiaries’ operations during such
period, in a form reasonably acceptable to Bank and certified by a Responsible
Officer;

(b) as soon as available, but in any event within 120 days after the end of
NPSBC’s fiscal year, audited consolidated and consolidating financial statements
of NPSBC and its Subsidiaries prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified (unless such
qualification is solely the result of a “going concern” related to insufficient
access to capital and/or negative profits) or otherwise consented to in writing
by Bank on such financial statements of an independent certified public
accounting firm reasonably acceptable to Bank;

(c) if applicable, copies of all statements, reports and notices sent or made
available generally by NPSBC, WPH and/or Borrower to its security holders or to
any holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission;”.

(e) Section 6.6 of the Loan and Security Agreement is hereby deleted in its
entirety and replaced with the following:

“6.6 Accounts. Borrower and Guarantors shall maintain all their depository and
operating accounts with Bank and their primary investment accounts with Bank or
Bank’s Affiliates (covered by satisfactory control agreements), except that
Borrower and Guarantors may maintain deposit, operating and investment accounts
in an aggregate amount not to exceed U.S. $500,000 at other banks (including
banks outside of the United States) and without the need for control
agreements.”

(f) Section 6.7 of the Loan and Security Agreement is hereby deleted in its
entirety and replaced with the following:

“6.7 Financial Covenants. Borrower shall at all times maintain the following
financial covenant:

(a) Liquid Assets. At all times, be and remain the owner of Unencumbered Liquid
Assets having a value (as such value is determined by Bank) of not less than One
Million Five Hundred Thousand Dollars ($1,500,000).

(g) Section 7.1 of the Loan and Security Agreement is hereby deleted in its
entirety and replaced with the following:

“7.1 Intentionally Deleted.”

 

2



--------------------------------------------------------------------------------

3. Consent. Bank confirms that, notwithstanding the provisions of Section 8.11
of the Loan and Security Agreement, it consents to the dissolution of WPH at any
time (the “Dissolution”) provided that Bank shall have received, in form and
substance satisfactory to Bank, each of the following:

(a) a stock pledge agreement executed by NPSBC for all shares of stock of
Borrower owned by NPSBC and the certificates for such stock, together with
Assignment(s) Separate from Certificate, duly executed in blank;

(b) a guaranty executed and delivered by NPSBC, in form satisfactory to Bank,
accompanied by an officer’s certificate of NPSBC with respect to incumbency and
resolutions authorizing such execution and delivery and certified copies of
NPSBC’s organizational documents;

(c) a security agreement executed and delivered by NPSBC, in form satisfactory
to Bank, pursuant to which NPSBC grants to Bank a first priority security
interest in all tangible and intangible personal property of NPSBC, wherever
located and whether now owned or hereafter acquired, together with all
replacements thereof, substitutions therefor, accessions thereto and all
proceeds and products of all the foregoing;

(d) a financing statement covering all assets of NPSBC in favor of Bank; and

(e) current SOS Reports indicating that there are no other security interests or
Liens of record filed against the assets of NPSBC.

This provision is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the Dissolution
which would otherwise be a violation of the terms and conditions of the Loan and
Security Agreement.

4. Representations. Borrower represents, covenants and agrees that:

(a) Notwithstanding anything to the contrary in the Loan and Security Agreement,
the Revolving Line is hereby terminated and cancelled, there being no Advances
currently outstanding or hereafter permitted under such Revolving Line or the
Loan and Security Agreement.

(b) The representations, warranties and covenants set forth in the Loan and
Security Agreement shall continue to be applicable to the Ex-Im Facility
Documents until Payment-in-Full of the Ex-Im Facility Loans.

(c) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Loan and Security Agreement and in each Loan
Document remain true and correct in all respects, except to the extent that they
expressly speak as of a specific prior date, and (ii) the covenants set forth in
the Loan and Security Agreement continue to be satisfied in all respects, and
are legal, valid and binding obligations with the same force and effect as if
entirely restated in this Amendment.

(d) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms, and
will not conflict with or violate any of Borrower’s formation documents or any
agreement, instrument, law, or order to which Borrower or any material portion
of its assets is subject or bound.

(e) The bylaws of the Borrower delivered to Bank on or about December 1, 2011
remain in full force and effect, have not been amended, repealed or rescinded in
any respect and may continue to be relied upon by Bank until written notice to
the contrary is received by Bank, and Borrower continues to be in good standing
under the laws of the States of Delaware and Vermont.

 

3



--------------------------------------------------------------------------------

(f) There is no default continuing under the Loan and Security Agreement, or any
related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

5. Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of or Borrower’s satisfaction of all of the following:

(a) this Amendment, duly executed by Borrower and the documents identified on
attached Schedule 5, and such other agreements and instruments reasonably
requested by Bank pursuant thereto (including such documents as are necessary to
create and perfect Bank’s interest in the Collateral), each duly executed by
Borrower and/or other party as applicable;

(b) payment of Bank’s expenses (including reasonable attorneys’ fees) incurred
through the date of this Amendment (it being acknowledged that the Bank is not
charging an amendment fee in connection with this Amendment); and

(c) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.

6. Post-Closing Condition. It is a condition to this Amendment that Borrower
satisfy the following condition by the date indicated, and failure to do so
shall constitute an Event of Default:

(a) By August 31, 2014, Borrower shall have delivered to Bank a pledge agreement
in form and content satisfactory to Bank pursuant to which Borrower pledges 65%
of the issued and outstanding equity interests of Northern Power Systems S.r.l.
to Bank as security for the Obligations, along with the original certificates,
if any, representing the pledged equity interests and an assignment separate
from certificate on Bank’s form, duly executed in blank;.

7. No Other Changes. Except as specifically provided in this Amendment, it does
not vary the terms and provisions of any of the Loan Documents. This Amendment
shall not impair the rights, remedies, and security given in and by the Loan
Documents. The terms of this Amendment shall control any conflict between its
terms and those of the Loan and Security Agreement.

8. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Loan and Security Agreement and the Loan Documents and
agree that they remain in full force and effect.

9. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank. In executing this
Amendment, Borrower is not relying on any promise or commitment of Bank that is
not in writing signed by Bank. This Amendment shall not be more strictly
construed against any one of the parties as compared to any other.

10. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

11. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.

12. No Defenses. Borrower acknowledges, confirms, and warrants to Bank that as
of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under,

 

4



--------------------------------------------------------------------------------

arising out of, or in connection with, this Amendment, the Loan and Security
Agreement, the Loan Documents and/or the individual advances under the
Indebtedness, or against any of the indebtedness evidenced or secured thereby.

13. Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.

14. Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement. Facsimile copies of signatures or copies of
signatures sent by electronic mail (as a “pdf” or “tif” attachment) shall be
treated as manually signed originals for the purposes of this Amendment and the
documents to be delivered pursuant to Section 5. Any party delivering an
executed counterpart of this Amendment by facsimile or electronic mail also
shall deliver a manually executed counterpart of this Amendment, but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

[end of amendment – signature page follows]

 

5



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Loan and Security Agreement is
executed and delivered as of the First Amendment Effective Date.

 

COMERICA BANK

  

NORTHERN POWER SYSTEMS, INC.

By:  

/s/ Song Hu

   By:   

/s/ Ciel R. Caldwell

Name:   Song Hu    Name:    Ciel R. Caldwell Title:   Vice President    Title:
   Chief Financial Officer

 

6



--------------------------------------------------------------------------------

Acknowledgement and Consent of Subordinated Creditor and Pledgor

The undersigned acknowledges and consents to the execution, delivery and
performance of the foregoing Amendment No. 1 to Amended and Restated Loan and
Security Agreement (“Loan Agreement Amendment”), which Loan Agreement Amendment
amends that certain Loan and Security Agreement dated as of December 31, 2013,
between Borrower and Bank (“Loan and Security Agreement”) and $6,000,000 Master
Revolving Note dated of even date herewith by Borrower to Bank (“Export Note”).

The undersigned acknowledges that Wind Power Holdings, Inc., a Delaware
corporation (the “Corporation”), merged with and into a limited liability
company (the “Merger”) on or about April 16, 2014, and the surviving entity is
named Wind Power Holdings LLC, a Delaware limited liability company. The
undersigned agrees that, notwithstanding the Merger, it remains bound as
successor to the Corporation under the Subordination Agreement dated as of
December 1, 2011 (the “Subordination Agreement”) and the Stock Pledge Agreement
dated as of December 1, 2011, as amended (the “Stock Pledge Agreement”, together
with the Subordination Agreement, the “WPH Agreements”).

The undersigned agrees that (i) the WPH Agreements remain in full force and
effect and (ii) it has absolutely no defenses, claims, rights of set-off, or
counterclaims against Bank under, arising out of, or in connection with, the
foregoing Loan Agreement Amendment, the Loan and Security Agreement, the Export
Note, or the other Loan Documents. The undersigned further represents that it is
in compliance with all of the terms and conditions of the WPH Agreements.

 

   

“Pledgor” and “Subordinated Creditor”

   

WIND POWER HOLDINGS LLC

    By:  

/s/ Elliot J. Mark

    Name:   Elliot J. Mark     Title:   Vice President     Dated:   June 30,
2014

 

7



--------------------------------------------------------------------------------

SCHEDULE 5

CLOSING CHECKLIST

 

1.         

Good Standing Certificate (DE, Vermont) (Borrower)

 

2.         

Certified Copy of Articles of Organization (WPH)

 

3.         

Operating Agreement (WPH)

 

4.         

Authority to Support Another’s Borrowing and Incumbency Certificate (WPH)

 

5.         

Good Standing Certificate (DE) (WPH)

 

6.         

Copy of the Business Corporations Act Articles (NPS BC)

 

7.         

Copy of the Notice of Articles (NPS BC)

 

8.         

Authority to Support Another’s Borrowing and Incumbency Certificate (NPS BC)

 

9.         

Good Standing Certificate (NPS BC)

 

10.       

UCC and Tax Lien Searches – Summary List only

 

(a)    Borrower (DE)

 

11.       

UCC and Tax Lien Searches – WPH (DE)

 

12.       

PPSA Lien Searches – NPS BC (BC and ON)

 

13.       

[Officer’s Certificate with Incumbency Certificate and Resolutions (Borrower)]

 

14.       

Member’s Certificate with Incumbency Certificate and Resolutions (WPH)

 

15.       

Officer’s Certificate with Incumbency Certificate and Resolutions (NPS BC)

 

16.       

Certificates of Insurance

 

(a)    General Liability (naming Bank as additional insured)

 

(b)    Personal Property (naming Bank as lender’s loss payee)

 

17.       

Amendment No. 1 to Amended and Restated Loan and Security Agreement

 

18.       

Letter Agreement

 

19.       

$6,000,000 Master Revolving Note

 

20.       

Guaranty (WPH)

 

21.       

Guarantee (NPS BC)

 

22.       

Security Agreement (Deposit Account) - Borrower

 

23.       

Original Stock Certificate, with Assignment Separate from Certificate

 

24.       

Security Agreement (WPH)

 

25.       

Security Agreement (NPS BC)

 

26.       

UCC Financing Statement (Borrower – Securities Account)

 

27.       

UCC Financing Statement (WPH)

 

28.       

PPSA Filing (NPS BC)

 

29.       

Securities Account Control Agreement with Comerica Securities, Inc.

 

30.       

Joint Application for Working Capital Guaranty (with current Country Limitation
Schedule provided by Comerica Trade Finance Group)

 

31.       

Loan Authorization Notice

 

32.       

Schedule A to Loan Authorization Notice

 

33.       

Borrower Agreement

 

34.       

Economic Impact Certification

 

35.       

Waiver Letter

 

36.       

Initial Borrowing Base Certificate (Export)

 

37.       

Evidence of Satisfaction of Minimum Credit Criteria and Additionality Test

 

38.       

Submission to Borrower of Country Limitation Schedule

 

39.       

Submission to Ex-Im Bank of Ex-Im Bank Facility Fee, Application Fee, Joint
Application and Loan Authorization Notice

 

40.       

Submission to Ex-Im Bank of Notice of Loan Closing

 

41.       

Acknowledgment and Consent of WPH re Stock Pledge Agreement and Lien
Subordination Agreement

 

42.       

Judicial Reference Letter - WPH

 

43.        Judicial Reference Letter - NPSBC   

Schedule 5